Citation Nr: 1827753	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  11-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of skin cancer as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).
The Veteran served on active duty from September 1956 to September 1958. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) which-in pertinent part, denied the benefit sought on appeal.

The Veteran indicated on his Substantive Appeal (09/07/2011 VA Form 9) that he desired a Board hearing at the local RO, which was in fact scheduled (08/09/2016 Hearing Request). In April 2017, however, the Veteran withdrew his request for a hearing (04/03/2017 VA 21-0820). Hence, the request was properly withdrawn. See 38 C.F.R. § 20.702(e) (2017).

In May 2017, the Board remanded the case to the AOJ for additional development.


FINDING OF FACT

The weight of the evidence of record is against a finding of a current diagnosis of skin cancer or residuals thereof.


CONCLUSION OF LAW

The requirements for entitlement to service connection for residuals of skin cancer are not met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 3.309(a) and (d), 3.311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the October 2010 rating decision, via letters dated in December 2009 and April 2010, VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. Further, the Board remanded the case for additional development of additional records, but the Veteran did not respond to the AOJ's letter. See 07/25/2017 Other; 03/10/2018 Supplemental Statement of the Case (SSOC); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist not a one-way street). Neither the Veteran nor his representative asserts that there are additional records to obtain. See 04/17/2018 Appellate Brief. As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Malignant tumors that become manifest to a degree of at least 10 percent within one year from date of termination of such service, are presumed to have been incurred in service, even though there is no evidence of such disease during the period of service where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Discussion

On his August 1958 Report of Medical History for his physical examination at separation, the Veteran denied any prior history of tumor or growth; the August 1958 Report of Medical Examination For Pre-Separation reflects that his skin was assessed as normal. (06/29/2016 STR-Medical, 3rd Entry, p. 9-11). The Veteran, however, never asserted that any cancer had onset in active service or within one year after. Instead, he asserted that his diagnosed cancers were due to his documented in-service exposure to ionizing radiation. 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). Upon the Board's initial review of this appeal, there was no evidence of a current diagnosis of skin cancer or any residuals thereof. In this regard, the Board noted a September 2010 VA outpatient entry that reflected a May 2010 final diagnosis of basil cell carcinoma, nodular type, and that the entry suggested that the author of the entry quoted from another source. (10/12/2010 CAPRI, p. 10). As a result, and because skin cancer is a radiogenic disease, the Board remanded the appeal to provide the Veteran with an opportunity to identify any additional sources of medical records related to diagnosis of and treatment for skin cancer, and to authorize VA to obtain such records, or he could obtain them and submit them to VA. (05/16/2017 BVA, p. 12-13)

In a July 2017 letter, the AOJ complied with the Board remand. (07/25/2017 Other) As noted in the March 2018 SSOC, the Veteran did not respond. As was the case with the AOJ's review, the Board's review of the records added to the claims file are silent for any notation of a punch skin biopsy, or a diagnosis of skin cancer. An August 2009 outpatient entry notes that when a rash of the Veteran's lower extremity did not respond to a corticosteroid cream or oral Prednisone, his provider suggested that get a punch skin biopsy (03/10/2018 CAPRI, p. 585), but the Veteran did not follow through because the rash was resolving. Id., p. 559-560. The medical evidence of record does not include skin cancer among the Veteran's problem areas.
The evidence of record shows that the first requirement for service connection, a currently diagnosed disorder, is not present. Hence, the Board must deny the claim. 38 C.F.R. § 3.303.


ORDER

Service connection for residuals of skin cancer as due to ionizing radiation exposure is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


